On Remand prom the Supreme Court op Florida
PER CURIAM.
This court previously entered an opinion in Harper v. State, 874 So.2d 673 (Fla. 4th DCA 2004), reversing the trial court’s dismissal of Harper’s rule 3.800(a) motion challenging the trial court’s retention over one-third of his sentence without entering written findings. We certified conflict with the second district’s opinion in Wright v. State, 684. So.2d 1153 (Fla. 2d DCA 2003). The Florida Supreme Court af*835firmed the second district’s holding in Wright v. State, 911 So.2d 81 (Fla.2005), determining that this type of challenge is not a cognizable claim in a 3.800(a) motion. The supreme court granted review of Harper, quashed this court’s earlier opinion, and remanded the case to this court for reconsideration of the issue in light of its decision in Wright. See State v. Harper, 928 So.2d 1177 (Fla.2006).
We withdraw our previous opinion, and affirm the trial court’s dismissal of Harper’s rule 8.800(a) motion, in accordance with the supreme court’s decision in Wright v. State, 911 So.2d 81 (Fla.2005).
POLEN, GROSS and HAZOURI, JJ., concur.